Exhibit 10.5
 
AMENDMENT #1
(FEBRUARY 2005 AMENDED AND RESTATED LICENSE AGREEMENT)




This amendment #1, effective as of the 31st day of January 2007, amends the
February 1, 2005 Amended and Restated License Agreement entered into and between
ALLEGHENY-SINGER RESEARCH INSTITUTE, a Pennsylvania nonprofit corporation with
an address at 320 East North Avenue, Pittsburgh, Pennsylvania 15212 (“ASRI”),
and Omnimmune Corp., a Texas corporation located at 4600 Post Oak Place, Suite
352, Houston, Texas 77027 (“Company”) according to the following terms and
conditions:




1)  
Paragraph 3e is hereby modified to extend for an additional three months, the
payment of the annual license maintenance fees due on February 1, 2007;
therefore, the payment shall be due on or before May 1, 2007.



2)  
The following paragraphs are hereby modified to extend each date thereof an
additional eighteen months:



a.  
6a(i),

b.  
6a(iii),

c.  
6a(iv)(a), 6a(iv)(b), 6a(iv)(c),

d.  
6a(v)(a), 6a(v)(b), 6a(v)(c), 6a(v)(d)



All other terms and conditions of the original License Agreement shall remain in
full force and effect.


IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
originals as of the date set out below next to their signatures.


OMNIMMUNE CORP.                                                                 
       ALLEGHENY-SINGER RESEARCH INSTITUTE
 
/s/ Harris A. Lichtenstein        
                                                     /s/ Romell
Boyle                
Harris A. Lichtenstein,
Ph.D.                                                                Romell
Boyle
President                                                                                               
  Director, Office of Sponsored Research
Date: 3/27/07                                      
                                     Date: 
3-26-07                                                      